Denarii Resources inc 711S. Carson Street, Ste 4 Carson City, Nevada 89701 November 19, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Mark C. Shannon Branch Chief James Giugliano Staff Accountant RE: Denarii Resources Inc. Form 10-Kfor Fiscal Year Ended December 31, 2009 Filed AprillS, 2010 Form 10-Q/Afor Fiscal Quarter Ended March 31, 2010 Filed June 1,2010 Form 10-Qfor Fiscal Quarter- Ended June 30, 2010 Filed August 26, 2010 Response Letter Dated November 1, 2010 Form 10-K/A for Fiscal Year Ended December 31. 2009 Filed November 1, 2010 File No. 000-53389 To Whom It May Concern: On behalf of Denarii Resources Inc., a Nevada corporation (the "Company"), this letter is in response to the letter from the Securities and Exchange Commission dated November 04, 2010 (the "SEC Letter"). We confirm that the cover page of our future filings will include all the information required by Form 10-Q. We will be responding to the comments in the SEC Letter and filing the Company's amended Form 10-K/A for fiscal year ended December 31, 2009 to include a report from our independent registered public accounting firm on or before November 30, 2010. Sincerely,
